Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Chemung County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner commenced this proceeding challenging a determination finding him guilty of violating the prison disciplinary rules that prohibit violent conduct and disobeying a direct order. The Attorney General has advised this Court by letter that the determination at issue has been administratively reversed and that all references thereto have been expunged from petitioner’s institutional record. Inasmuch as petitioner has received all the relief to which he is entitled and is no longer aggrieved, the matter is dismissed as moot (see Matter of Barclay v State of N.Y. Dept. of Correctional Servs., 297 AD2d 870 [2002], lv denied 99 NY2d 504 [2002]).
Cardona, P.J., Mercure, Crew III, Spain and Carpinello, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.